Rule 84. [Abrogated, eff. Dec. 1, 2015] Forms[Abrogated (Apr. __, 2015, eff. Dec. 1, 2015).]Notes(As amended Dec. 27, 1946, eff. Mar. 19, 1948; Apr. 30, 2007, eff. Dec. 1, 2007; Apr. 29, 2015, eff. Dec. 1, 2015.)Notes of Advisory Committee on Rules—1937In accordance with the practice found useful in many codes, provision is here made for a limited number of official forms which may serve as guides in pleading. Compare 2 Mass. Gen. Laws (Ter. Ed., 1932) ch. 231, §147, Forms 1–47; English Annual Practice (1937) Appendix A to M, inclusive; Conn. Practice Book (1934) Rules, 47–68, pp. 123–427.Notes of Advisory Committee on Rules—1946 AmendmentThe amendment serves to emphasize that the forms contained in the Appendix of Forms are sufficient to withstand attack under the rules under which they are drawn, and that the practitioner using them may rely on them to that extent. The circuit courts of appeals generally have upheld the use of the forms as promoting desirable simplicity and brevity of statement. Sierocinski v. E. I. DuPont DeNemours & Co. (C.C.A. 3d, 1939) 103 F.(2d) 843; Swift & Co. v. Young (C.C.A. 4th, 1939) 107 F.(2d) 170; Sparks v. England (C.C.A. 8th, 1940) 113 F.(2d) 579; Ramsouer v. Midland Valley R. Co. (C.C.A. 8th, 1943) 135 F.(2d) 101. And the forms as a whole have met with widespread approval in the courts. See cases cited in 1 Moore's Federal Practice (1938), Cum. Supplement §8.07, under “Page 554”; see also Commentary, The Official Forms (1941) 4 Fed. Rules Serv. 954. In Cook, “ Facts” and “Statements of Fact” (1937) 4 U.Chi.L.Rev. 233, 245–246, it is said with reference to what is now Rule 84: “. . . pleaders in the federal courts are not to be left to guess as to the meaning of [the] language” in Rule 8 (a) regarding the form of the complaint. “All of which is as it should be. In no other way can useless litigation be avoided.”  Ibid. The amended rule will operate to discourage isolated results such as those found in Washburn v. Moorman Mfg. Co. (S.D.Cal. 1938) 25 F.Supp. 546; Employers Mutual Liability Ins. Co. of Wisconsin v. Blue Line Transfer Co. (W.D.Mo. 1941) 5 Fed. Rules Serv. 12e.235, Case 2.Committee Notes on Rules—2007 AmendmentThe language of Rule 84 has been amended as part of the general restyling of the Civil Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only.Committee Notes on Rules—2015 AmendmentRule 84 was adopted when the Civil Rules were established in 1938 “to indicate, subject to the provisions of these rules, the simplicity and brevity of statement which the rules contemplate.” The purpose of providing illustrations for the rules, although useful when the rules were adopted, has been fulfilled. Accordingly, recognizing that there are many excellent alternative sources for forms, including the website of the Administrative Office of the United States Courts, the websites of many district courts, and local law libraries that contain many commercially published forms, Rule 84 and the Appendix of Forms are no longer necessary and have been abrogated. The abrogation of Rule 84 does not alter existing pleading standards or otherwise change the requirements of Civil Rule 8.